Exhibit 10.2

 

URANIUM RESOURCES, INC.

 

AMENDED AND RESTATED
PLACEMENT AGENCY AGREEMENT

 

 

May 13, 2008

 

Oppenheimer & Co. Inc.

300 Madison Avenue, 3rd Floor

New York, New York 10017

 

Ladies and Gentlemen:

 

Uranium Resources, Inc., a Delaware corporation (the “Company”), proposes,
subject to the terms and conditions contained herein, to issue and sell
(i) shares (the “Shares”) of common stock, $0.001 par value (the “Common
Stock”), (ii) warrants to purchase shares of Common Stock (the “Warrants”), and
(iii) ratchet warrants to purchase shares of Common Stock (the “Ratchet
Warrants” and, together with the Shares and the Warrants, the “Securities”),
directly to certain purchasers (collectively, the “Purchasers”), by executing a
Securities Purchase Agreement with each Purchaser, substantially in the form
attached hereto as Exhibit A (the “Securities Purchase Agreement”).  The Company
has engaged Oppenheimer & Co. Inc. as its exclusive placement agent (the
“Placement Agent”) to introduce the Company to the Purchasers.  The Securities
are more fully described in the Securities Purchase Agreement, the Warrants, the
Ratchet Warrants, and the Memorandum (as defined below).

 

The Company has prepared a Confidential Private Placement Memorandum dated
April 15, 2008, as supplemented by the Supplement to Confidential Private
Placement Memorandum and the Supplement to Confidential Private Placement
Memorandum dated May 13, 2008 (collectively, with all exhibits thereto and the
documents incorporated by reference therein, and as further supplemented or
amended, if applicable, the “Memorandum”), relating to the offering of the
Securities.

 

In connection with its duties as the Placement Agent, the Company hereby
confirms that the Placement Agent is authorized to distribute only the
Memorandum and the documents incorporated by reference therein (as from time to
time amended or supplemented if the Company furnishes amendments or supplements
thereto to the Placement Agent) and no other documents.

 

Section 1.               Agreement to Act as Placement Agent.

 

1.1           On the basis of the representations, warranties and agreements
contained in, and subject to the terms and conditions of, this Agreement and the
letter agreement dated as of April 8, 2008 between the Company and the Placement
Agent, as amended or modified (the “Letter Agreement”), the Placement Agent
agrees to act as the Company’s exclusive placement agent in connection with the
issuance and sale of the Securities by the Company to the Purchasers.

 

1

--------------------------------------------------------------------------------


 

(a)           It is understood that the Placement Agent’s obligations under this
Agreement are strictly on a reasonable best efforts basis and that the
consummation of the transactions contemplated hereby and by the Securities
Purchase Agreement will be subject to, among other things, market conditions.

 

(b)           The Placement Agent shall have no authority to bind the Company.

 

(c)           The Company acknowledges and agrees that this is not an agreement
by the Placement Agent or any of its affiliates to underwrite or purchase any
securities or otherwise provide any financing.

 

(d)           The Company acknowledges and agrees that the Placement Agent has
acted and will act on an arm’s length basis and has not acted and will not be
acting as financial advisor, agent or fiduciary to the Company or any other
person.  Additionally, the Company acknowledges and agrees that the Placement
Agent has not and will not advise the Company or any other person as to any
legal, tax, investment, accounting or regulatory matters in any jurisdiction. 
The Company has consulted with its own advisors concerning such matters and
shall be responsible for making its own independent investigation and appraisal
of the transactions contemplated hereby, and the Placement Agent shall have no
responsibility or liability to the Company or any other person with respect
thereto, whether arising prior to or after the date hereof.  Any review by the
Placement Agent of the Company, the transactions contemplated hereby or other
matters relating to such transactions have been and will be performed solely for
the benefit of the Placement Agent and shall not be on behalf of the Company. 
The Company agrees that it will not claim that the Placement Agent has rendered
advisory services of any nature or respect, or owes a fiduciary duty to the
Company or any other person in connection with any such transaction or the
process leading thereto.

 

1.2           Payment by the Purchasers of the purchase price for, and delivery
of, the Securities will be made in accordance with the terms and conditions of
the Securities Purchase Agreement on the Closing Date (as defined in the
Securities Purchase Agreement).

 

(a)           Payment of the purchase price for the Securities shall be made by
the Purchasers directly to, or upon the order of, the Company by wire transfer
in Federal (same day) funds.  The Securities shall be registered in such name or
names and shall be in such denominations, as the Placement Agent may request, on
behalf of the Purchasers, at least one business day before the Closing Date.

 

(b)           During the term of this Agreement, pursuant to Section 7 herein,
the Company will not, and will not permit its representatives to, other than in
coordination with the Placement Agent, contact or solicit institutions,
corporations or other entities or persons as potential purchasers of the
Securities.  Furthermore, the Company agrees that all inquiries, whether direct
or indirect, from prospective Purchasers during the term of this Agreement will
be referred to the Placement Agent, and as a result will be deemed to have been
contacted by the Placement Agent in connection with its duties under this
Agreement.

 

2

--------------------------------------------------------------------------------


 

1.3           As compensation for the services hereunder, the Company agrees to
pay the Placement Agent the fees specified by the Letter Agreement.

 

1.4           In addition to any obligation under the Letter Agreement, the
Company will pay for, or reimburse the Placement Agent if paid for, all
reasonable out-of-pocket costs and expenses incident to the performance of the
obligations of the Company under this Agreement, including those relating to: 
(i) the preparation of this Agreement, the preparation and distribution of the
Memorandum and the preparation and filing of the registration statements on
Form S-3 or other appropriate form covering the resale by the Purchasers (each,
a “Registration Statement”) of the Shares, the shares of Common Stock underlying
the Warrants (the “Warrant Shares”), and the shares of Common Stock underlying
the Ratchet Warrants (the “Ratchet Warrant Shares”), including all exhibits
thereto, any preliminary prospectuses, the prospectuses, all amendments and
supplements to the Registration Statements and the prospectuses and any document
incorporated by reference therein; (ii) the preparation and delivery of
certificates for the Shares, the Warrant Shares and the Ratchet Warrant Shares;
(iii) the registration or qualification of the Securities, the Warrant Shares
and the Ratchet Warrant Shares for offer and sale under the securities or Blue
Sky laws of the various jurisdictions referred to in Section 4.3, including the
fees and disbursements of counsel for the Placement Agent in connection with
such registration and qualification and the preparation, printing, distribution
and shipment of preliminary and supplementary Blue Sky memoranda; (iv) the
furnishing (including costs of shipping and mailing) to the Placement Agent of
copies of the Memorandum and all amendments or supplements to the Memorandum,
and of the several documents required by this Agreement to be so furnished, as
may be reasonably requested for use in connection with the offering and sale of
the Securities; (v) inclusion of the Shares, the Warrant Shares and the Ratchet
Warrant Shares for quotation on the NASDAQ Global Market; (vi) the costs and
expenses of the Company relating to investor presentations in connection with
the marketing of the offering of the Securities, including, without limitation,
expenses associated with the production of slides and graphics, fees and
expenses of any consultants engaged in connection with the presentations, travel
and lodging expenses of the representatives and officers of the Company and any
such consultants, and the cost of any aircraft chartered in connection with any
investor presentations; (vii) all transfer taxes, if any, with respect to the
sale and delivery of the Securities by the Company; and (viii) fees,
disbursements and other charges of counsel to the Placement Agent.

 

Section 2.               Representations, Warranties and Covenants of the
Company.  The Company hereby represents and warrants with respect to itself and
each of its subsidiaries to, and covenants with, the Placement Agent on the date
hereof (except with respect to Section 2.1, which representation, warranty and
covenant shall be made as of each Closing Date) and as of each Closing Date (or
such other date specified below) as follows:

 

2.1           Each director and executive officer of the Company listed on
Schedule I has delivered to the Placement Agent his enforceable written lock-up
agreement in the form attached to this Agreement as Exhibit B hereto (“Lock-Up
Agreement”).

 

2.2           Commencing upon the signing of the Letter Agreement between the
Company and the Placement Agent and ending after the close of trading on the
NASDAQ Global Market on the date which is the later of (i) the effective date of
the Registration Statement for the Shares and the Warrant Shares or (ii) the
ninetieth day following the Closing Date (the “Lock-Up

 

3

--------------------------------------------------------------------------------


 

Period”), the Company will not, without prior written consent of the Placement
Agent, sell, contract to sell or otherwise dispose of or issue any securities of
the Company, except pursuant to previously issued options, any agreements
providing for anti-dilution or other stock purchase or share issuance rights in
existence on the date hereof, any employee benefit or similar plan of the
Company in existence on the date hereof.

 

2.3           The Company hereby makes the representations and warranties made
by it in Section 4 of the Securities Purchase Agreements to the same extent as
if such representations and warranties had been made in full herein and made
directly to the Placement Agent.

 

2.4           The Company hereby acknowledges and agrees with the
acknowledgments and agreements and makes the covenants of Section 5.12 of the
Securities Purchase Agreements to the same extent as if such terms had been made
in full herein and made directly with the Placement Agent and the Placement
Agent shall be entitled to rely on same.

 

Section 3.               Conditions of the Placement Agent’s Obligations.  The
obligations of the Placement Agent under this Agreement are subject to each of
the following terms and conditions:

 

3.1           The representations and warranties of the Company contained in the
Securities Purchase Agreements, this Agreement and in the certificates delivered
pursuant to Section 3.2 below shall be true and correct when made and on and as
of such Closing Date as if made on such date.  The Company shall have performed,
in all material respects, all covenants and agreements and satisfied, in all
material respects, all the conditions contained in this Agreement and contained
in the Securities Purchase Agreements required to be performed or satisfied by
it at or before such Closing Date.

 

3.2           The Placement Agent shall have received on such Closing Date
certificates, addressed to the Placement Agent and dated such Closing Date, of
the chief executive officer and the chief financial officer of the Company
(a) to the effect that: (i) the representations and warranties of the Company in
this Agreement and the Securities Purchase Agreements were true and correct when
made and are true and correct as of such Closing Date; and (ii) the Company has
performed, in all material respects, all covenants and agreements and satisfied,
in all material respects, all the conditions contained in this Agreement and
each Securities Purchase Agreement; and (b) in form and substance reasonably
satisfactory to the Placement Agent, containing statements and information with
respect to certain information regarding mining, mineralized materials of
uranium deposits, uranium production, leases and related financial information
contained in the Memorandum.

 

3.3           The Placement Agent shall have received on such Closing Date from
Baker & Hostetler LLP, counsel for the Company, an opinion, addressed to the
Placement Agent and each of the Purchasers and dated such Closing Date, in form
and substance reasonably satisfactory to the Placement Agent and its counsel.

 

3.4           The Placement Agent shall have received on such Closing Date a
signed letter from Hein & Associates, LLP addressed to the Placement Agent, in
form and substance reasonably satisfactory to the Placement Agent containing
statements and information of the type

 

4

--------------------------------------------------------------------------------


 

ordinarily included in accountants’ “comfort letters” to underwriters with
respect to the financial statements and certain financial information contained
in the Memorandum.

 

3.5           The Placement Agent shall have received on such Closing Date a
signed letter from Behre Dolbear & Company (USA), Inc. addressed to the
Placement Agent, in form and substance reasonably satisfactory to the Placement
Agent, containing statements and information with respect to certain information
regarding the Company’s non-reserve mineralized materials of uranium deposits
contained in the Memorandum.

 

3.6           The Placement Agent shall have received copies of the Lock-Up
Agreements executed by each director and executive officer of the Company listed
on Schedule I.

 

3.7           The Shares and the Warrant Shares shall have been approved for
quotation on the NASDAQ Global Market, subject only to official notice of
issuance.  In addition, on the date of their issuance, the Ratchet Warrant
Shares shall have been approved for quotation on the NASDAQ Global Market,
subject only to official notice of issuance.

 

3.8           The Company shall have furnished or caused to be furnished to the
Placement Agent such further certificates or documents as the Placement Agent
shall have reasonably requested.

 

Section 4.               Covenants of the Company.

 

4.1           The Company will comply with the registration procedures set forth
in Section 7 of the Securities Purchase Agreement.

 

4.2           The Company shall cooperate with the Placement Agent and its
counsel in endeavoring to qualify the Securities, the Warrant Shares and the
Ratchet Warrant Shares for offer and sale in connection with the offering under
the laws of such jurisdictions as the Placement Agent may reasonably designate
and shall maintain such qualifications in effect so long as required for the
distribution of the Securities, the Warrant Shares and the Ratchet Warrant
Shares; provided, however, that the Company shall not be required in connection
therewith, as a condition thereof, to qualify as a foreign corporation in any
jurisdiction where it is not so qualified as of the date hereof or to execute a
general consent to service of process in any jurisdiction or subject itself to
taxation as doing business in any jurisdiction where it is not so subject as of
the date hereof.

 

4.3           The Company shall make all filings required under applicable
securities laws and by the NASDAQ Global Market (including any required
registration under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) in connection with the initial sale of the Securities to the
Purchasers in each jurisdiction where any such sale is made.

 

4.4           The Company shall, immediately upon discovery of (a) any material
change, actual or contemplated, of which it is or becomes aware, or (b) any fact
or information which the Company believes is material or could require the
making of any amendment, supplement or revision to any materials used in
connection with the offering, issuance and sale of the Securities (an
“Amendment”), in each case, relating to the securities, assets, business
(including business prospects and contemplated acquisitions) or affairs of the
Company, or any of its subsidiaries, its

 

5

--------------------------------------------------------------------------------


 

affiliates or the information provided to the Placement Agent concerning the
Company or any of its subsidiaries, or the offering, issuance and sale of the
Securities,

 

(a)           notify the Placement Agent in writing of the full particulars,

 

(b)           with the Placement Agent’s and its counsel’s participation,
prepare and distribute the Amendment in the manner permitted or required by the
applicable securities or Blue Sky laws of the various jurisdictions referred to
in Section 4.3, and

 

(c)           provide the Placement Agent with that number of copies of the
Amendment as the Placement Agent may reasonably request.

 

The Company shall discuss with the Placement Agent any such change, event or
fact which is of such a nature that there is reasonable doubt as to whether such
notice in writing need be given.

 

4.5           Prior to the Closing Date, the Company will issue no press release
or other communications directly or indirectly and hold no press conference with
respect to the Company, the condition, financial or otherwise, or the earnings,
business affairs or business prospects of the Company, or the offering of the
Securities without the prior written consent of the Placement Agent unless in
the reasonable judgment of the Company and its counsel, and after prior
notification to the Placement Agent, such press release or communication is
required by law.

 

4.6           The Company will apply the net proceeds from the offering of the
Securities substantially in the manner set forth under “Use of Proceeds” in the
Memorandum.

 

4.7           The Company will pay, or reimburse if paid by the Placement Agent,
whether or not the transactions contemplated hereby are consummated or this
Agreement is terminated, any monies owing to the Placement Agent pursuant to
Section 1 of this Agreement and pursuant to the Letter Agreement.

 

4.8           At the time of delivery thereof to each Purchaser and on the
Closing Date, the Memorandum will comply with the requirements of the applicable
securities and Blue Sky laws of the various jurisdictions referred to in
Section 4.3.

 

Section 5.               Indemnification.

 

5.1           The Company agrees to indemnify and hold harmless the Placement
Agent, its affiliates and present and former directors, officers, employees,
agents, advisers and each person, if any, who controls, within the meaning of
Section 15 of the Securities Act of 1933, as amended (the “Securities Act”) or
Section 20 of the Exchange Act, the Placement Agent (each such person, an
“indemnified party”) to the extent permitted by law from and against any and all
losses, claims, damages and liabilities, joint or several (collectively, the
“Damages”), to which they, or any of them, may become subject in connection
with, relating to or arising from or based in whole or in part upon (a) any
transaction contemplated by this Agreement or the engagement of or performance
of services by an indemnified party hereunder, (b) any untrue statement or
alleged untrue statement of a material fact contained in the Memorandum or in
the documents incorporated by reference therein, or in any Registration
Statement or the prospectus included

 

6

--------------------------------------------------------------------------------


 

therein or any amendment or supplement thereto, or in any Blue Sky application
or other information or other documents executed by the Company filed in any
state or other jurisdiction referred to in Section 4.2 to qualify any or all of
the Securities, the Warrant Shares or the Ratchet Warrant Shares under the
securities laws thereof (or as may be otherwise required) (any such application,
document or information being hereinafter referred to as a “Blue Sky
Application”) or any omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances under which they were made, or
(c) any inaccuracy in the representations or warranties of the Company contained
in this Agreement, or any failure of the Company to perform its obligations
hereunder or under law, and will promptly reimburse each indemnified party for
all fees and expenses (including any reasonable fees and expenses of counsel)
incurred in connection with investigating, preparing, pursuing or defending any
threatened or pending claim, action, proceeding or investigation (collectively,
the “Proceedings”) and any amount paid in settlement of, any action, suit or
proceeding or any claim asserted therefrom, whether or not such indemnified
party is a formal party to such Proceeding, and in enforcing this Agreement. 
The Company shall not be liable to any such indemnified party to the extent that
any Damages in connection with (a) above are found in a final non-appealable
judgment by a court of competent jurisdiction to have resulted solely from the
gross negligence or willful misconduct of the indemnified party seeking
indemnification hereunder.  The Company also agrees that no indemnified party
shall have any liability (whether direct or indirect, in contract, tort or
otherwise) to the Company or any person asserting claims on behalf of the
Company arising out of or in connection with any transactions contemplated by
this Agreement or the engagement of or performance of services by any
indemnified party hereunder except to the extent that any Damages are found in a
final non-appealable judgment by a court of competent jurisdiction to have
resulted solely from the gross negligence or willful misconduct of such
indemnified party.

 

5.2           Any party that proposes to assert the right to be indemnified
under this Section 5 will, promptly after receipt of notice of commencement of
any action, suit or proceeding against such party in respect of which a claim is
to be made against an indemnifying party or parties under this Section, notify
each such indemnifying party of the commencement of such action, suit or
proceeding, enclosing a copy of all papers served.  No indemnification provided
for in this Section 5 shall be available to any party who shall fail to give
notice as provided in this Section 5.2 to the extent the party to whom notice
was not given was materially prejudiced by the failure to give such notice but
the omission to notify such indemnifying party of any such action, suit or
proceeding shall not relieve it from any liability that it may have to any
indemnified party for contribution or otherwise than under this Section.  In
case any such action, suit or proceeding shall be brought against any
indemnified party and it shall notify the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate in, and, to the
extent that it shall wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel reasonably satisfactory to
such indemnified party, and after notice from the indemnifying party to such
indemnified party of its election to assume the defense thereof and the approval
by the indemnified party of such counsel, the indemnifying party shall not be
liable to such indemnified party for any legal or other expenses, except as
provided below and except for the reasonable costs of investigation subsequently
incurred by such indemnified party in connection with the defense thereof.  The
indemnified party shall have the right to employ its counsel in any such action,
but the fees and expenses of such counsel shall be at the expense of such
indemnified party unless (i) the employment of counsel by such

 

7

--------------------------------------------------------------------------------


 

indemnified party has been authorized in writing by the indemnifying parties,
(ii) the indemnified party shall have been advised by counsel that there may be
one or more legal defenses available to it which are different from or in
addition to those available to the indemnifying party (in which case the
indemnifying parties shall not have the right to direct the defense of such
action on behalf of the indemnified party) or (iii) the indemnifying parties
shall not have employed counsel to assume the defense of such action within a
reasonable time after notice of the commencement thereof, in each of which cases
the fees and expenses of counsel shall be at the expense of the indemnifying
parties.  All such fees and expenses will be reimbursed by the indemnifying
party promptly as they are incurred.  The indemnifying party may not without the
prior written consent of the indemnified party (which consent may not be
unreasonably withheld), enter into any waiver, release, settlement or compromise
or consent to the entry of any judgment in any Proceeding in respect of which
indemnification has been sought hereunder (whether or not such indemnified party
is a formal party to such Proceeding), unless such waiver, release, settlement,
compromise or consent (a) includes an unconditional release of the Placement
Agent and each indemnified party from all liability arising out of such
Proceeding and (b) does not contain any factual or legal admission by or with
respect to any indemnified party or any adverse statement with respect to the
character, professionalism, expertise or reputation of any indemnified party or
any action or inaction of any indemnified party.  An indemnifying party shall
not be liable for any settlement of any action, suit, and proceeding or claim
effected without its written consent, which consent shall not be unreasonably
withheld or delayed.

 

Section 6.               Contribution.  In order to provide for just and
equitable contribution in circumstances in which the indemnification provided
for in Section 5 is due in accordance with its terms but for any reason is
unavailable to or insufficient to hold harmless an indemnified party in respect
to any Damages or Expenses referred to therein, then each indemnifying party
shall contribute to the aggregate Damages and Expenses (including any amount
paid in settlement of any Proceeding) paid or payable by such indemnified party,
as incurred, in such proportion as is appropriate to reflect the relative
benefits received by the Company and/or its security holders on the one hand and
the Placement Agent on the other hand, in connection with the matters covered by
this Agreement or, if such allocation is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to above but also the relative faults of the Company and/or its
security holders on the one hand and the Placement Agent on the other hand as
well as any other relevant equitable considerations.  The Company and the
Placement Agent agree that it would not be just and equitable if contribution
pursuant to this Section 6 were determined by any method of allocation which
does not take account of the equitable considerations referred to above.  The
aggregate amount of Damages and Expenses incurred by an indemnified party and
referred to above shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in investigating, preparing or
defending against any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or any claim whatsoever
based upon any such transaction or any such untrue or alleged untrue statement
or omission or alleged omission.  The Company agrees that for purposes of this
Section 6, the relative benefits to the Company and/or its security holders and
the Placement Agent in connection with the matters covered by this Agreement
will be deemed to be in the same proportion that the total value paid or
received or to be paid or received by the Company and/or its security holders in
connection with the transactions contemplated by this Agreement, whether or not
consummated, bears to the

 

8

--------------------------------------------------------------------------------


 

fees paid to the Placement Agent under this Agreement and the Letter Agreement;
provided, that in no event will the total contribution of all indemnified
parties to all such Damages and Expenses exceed the amount of fees actually
received and retained by the Placement Agent under this Agreement and the Letter
Agreement (excluding any amounts received by the Placement Agent as
reimbursement of Expenses).  Relative fault shall be determined by reference to,
among other things, whether any alleged untrue statement or omission or any
alleged conduct relates to information provided by the Company or other conduct
by the Company (or its employees or other agents) on the one hand, or by the
Placement Agent, on the other hand.

 

For purposes of this Section 6, each person, if any, who controls, within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
the Placement Agent shall have the same rights to contribution as the Placement
Agent.  Any party entitled to contribution, promptly after receipt of notice of
commencement of any action against such party in respect of which a claim for
contribution may be under this Section 6, shall notify any such party or parties
from whom contribution may be sought, but the omission so to notify shall not
relieve the party or parties from whom contribution may be sought from any other
obligation it or they may have under this Section 6.  No party shall be liable
for contribution with respect to any action, suit, proceeding or claim settled
without its written consent.

 

The indemnification, reimbursement and contribution obligations of the Company
under Sections 5 and 6 of this Agreement will be in addition to any liability
which the Company may have at common law or otherwise to any indemnified party
and will be binding and inure to the benefit of any successors, assigns, heirs
and personal representatives of the Company or an indemnified party.  The
provisions of Sections 5 and 6 of this Agreement shall survive the termination
or modification of this Agreement.

 

Section 7.               Term; Termination.

 

7.1           This Agreement will commence on the date hereof and terminate on
the date on which a party receives written notice of termination from another
party or the date on which all services required to be completed by the
Placement Agent have been completed, and the Company shall have paid to the
Placement Agent all fees earned and reimbursed the Placement Agent for all
reasonable expenses incurred, in accordance with Section 1 hereof.

 

7.2           The Company or the Placement Agent may terminate this Agreement at
any time.

 

7.3           The Company agrees that this Section 7 and the provisions of this
Agreement relating to the payment of fees, reimbursement of expenses,
indemnification and contribution, confidentiality, waiver of the right to trial
by jury, and the Letter Agreement will, subject to the terms of the Letter
Agreement, survive any termination of this Agreement.

 

Section 8.               Miscellaneous.

 

8.1           The respective agreements, representations, warranties,
indemnities and other statements of the Company and the Placement Agent, as set
forth in this Agreement or made by or on behalf of them pursuant to this
Agreement, shall remain in full force and effect, regardless of any
investigation (or any statement as to the results thereof) made by or on behalf
of the

 

9

--------------------------------------------------------------------------------


 

Placement Agent or the Company or any of their respective officers, directors or
controlling persons referred to in Sections 5 and 6 hereof, and shall survive
delivery of and payment for the Securities.

 

8.2         This Agreement has been and is made for the benefit of the Placement
Agent, the Company and their respective successors and assigns, and, to the
extent expressed herein, for the benefit of persons controlling the Placement
Agent, or the Company, and directors and officers of the Company, and their
respective successors and assigns, and no other person shall acquire or have any
right under or by virtue of this Agreement.  The term “successors and assigns”
shall not include any Purchaser merely because of such purchase.

 

8.3         All notices and communications hereunder shall be in writing and
mailed or delivered or by electronic mail, telephone or facsimile,

 

(a)          if to the Placement Agent:

 

Oppenheimer & Co. Inc.

125 Broad Street

New York, New York 10004

Attention: Jessica Cracolici

Fax: (212) 667-6141

 

with a copy to

 

Morrison & Foerster LLP

1290 Avenue of the Americas

New York, New York 10104

Attention: Anna T. Pinedo, Esq.
Fax: (212) 468-7900

 

(b)          if to the Company:

 

Uranium Resources, Inc.
405 State Highway 121 Bypass

Building A, Suite 110

Lewisville, Texas 75067

Attention: Thomas H. Ehrlich, Vice President and CFO
Fax: (972) 219-3311

 

with a copy to

 

Baker & Hostetler LLP

303 East 17th Avenue

Suite 1100

Denver, Colorado 80203

Attention:  Alfred C. Chidester

 

10

--------------------------------------------------------------------------------


 

8.4           This Agreement will be governed by and construed in accordance
with the laws of the State of New York applicable to agreements made and to be
fully performed therein.  The Company irrevocably submits to the jurisdiction of
any court of the State of New York located in the City and County of New York or
in the United States District Court for the Southern District of New York for
the purpose of any suit, action or other proceeding arising out of this
Agreement or the engagement of the Placement Agent hereunder.

 

8.5           Each of the Company and the Placement Agent hereby waives any
right it may have to a trial by jury in respect of any claim brought by or on
behalf of either party based upon, arising out of or in connection with this
Agreement, or the transactions contemplated hereby.

 

8.6           This Agreement may be signed in any number of counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

 

8.7           This Agreement shall have no effect on the Letter Agreement, which
shall remain in full force and effect in accordance with its terms.

 

[THIS PAGE LEFT INTENTIONALLY BLANK – SIGNATURE PAGE FOLLOWS]

 

11

--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets forth the agreement among us.

 

 

Very truly yours,

 

 

 

URANIUM RESOURCES, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Confirmed:

 

 

 

OPPENHEIMER & CO. INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Schedule I

 

List of Stockholders to Sign Lock-up

 

Craig S. Bartels

David N. Clark

Terence J. Cryan

Thomas H. Ehrlich

Leland O. Erdahl

George R. Ireland

Marvin K. Kaiser

William M. McKnight, Jr.

Mark S. Pelizza

Richard A. Van Horn

Paul K. Willmott

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF SECURITIES PURCHASE AGREEMENT

 

[ATTACHED]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF LOCK-UP AGREEMENT

 

April     , 2008

 

Oppenheimer & Co. Inc.

300 Madison Avenue, 3rd Floor

New York, New York 10017

 

Re:         Private Offering of Common Stock and Warrants and Ratchet Warrants
to Purchase Common Stock of Uranium Resources, Inc.

 

Gentlemen:

 

The undersigned, a holder of common stock, $0.001 par value (“Common Stock”) or
rights to acquire Common Stock, of Uranium Resources, Inc. (the “Company”)
understands that the Company intends to issue Common Stock (the “Shares”) and
warrants (the “Warrants”) and ratchet warrants to purchase Common Stock in a
private placement described in a Confidential Private Placement Memorandum (the
“Offering”) and subsequently to file Registration Statements on Form S-3 with
the Securities and Exchange Commission for the resale of Common Stock (each, a
“Registration Statement”).  The undersigned further understands that you are
contemplating entering into a Placement Agency Agreement with the Company in
connection with the Offering.

 

In order to induce the Company and you to enter into the Placement Agency
Agreement and to induce you to act as the Placement Agent in the Offering, the
undersigned agrees, for the benefit of the Company and you, as the Placement
Agent, that commencing upon the signing of the Placement Agency Agreement, dated
April 15, 2008 (the “Placement Agency Agreement”), between the Company and the
Placement Agent relating to the Offering and ending after the close of trading
on the NASDAQ Global Market on the date which is the later of (a) the effective
date of the Registration Statement for the Shares and shares of Common Stock
underlying the Warrants and (b) 90 days subsequent to the Closing Date (as
defined in the Placement Agency Agreement) (the “Lock-Up Period”), the
undersigned will not, without your prior written consent, directly or
indirectly, make any offer, sale, assignment, transfer, encumbrance, contract to
sell, grant of an option to purchase or other disposition of any Common Stock
beneficially owned (within the meaning of Rule 13d-3 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) by the undersigned on the
date hereof or hereafter acquired.  The foregoing sentence shall not apply to
(a) bona fide gifts, provided the recipient thereof agrees in writing with the
Placement Agent to be bound by the terms hereof, (b) dispositions to any trust
for the direct or indirect benefit of the undersigned and/or the immediate
family of the undersigned, provided that such trust agrees in writing with the
Placement Agent to be bound by the terms hereof, (c) sales of Common Stock
pursuant to the terms of a Rule 10b5-1 plan of the undersigned in existence
prior to the date hereof, if any, (d) the sale or transfer of shares of Common
Stock for cash to the extent necessary to pay taxes incurred as a direct result
of the exercise of options to purchase Common Stock after the date hereof (which
options were issued

 

--------------------------------------------------------------------------------


 

pursuant to the Company’s stock option plans and deferred compensation plans),
or (e) with respect to sales or purchases of Common Stock acquired on the open
market after the date of the Offering.

 

Notwithstanding the foregoing, if (x) during the last 17 days of the Lock-Up
Period the Company issues an earnings release or material news or a material
event relating to the Company occurs; or (y) prior to the expiration of the
Lock-Up Period, the Company announces that it will release earnings results
during the 16-day period beginning on the last day of the 90-day period; the
restrictions imposed in this agreement shall continue to apply until the
expiration of the 18-day period beginning on the issuance of the earnings
release or the occurrence of the material news or material event; provided,
however, that this sentence shall not apply if the research published or
distributed on the Company is compliant under Rule 139 of the Securities Act of
1933, as amended and the Company’s securities are actively traded as defined in
Rule 101(c)(1) of Regulation M of the Exchange Act.

 

In addition, the undersigned hereby waives any rights the undersigned may have
to require registration of Common Stock in connection with the filing of a
registration statement relating to the Offering.  The undersigned further agrees
that, during the Lock-Up Period, the undersigned will not, without your prior
written consent, make any demand for, or exercise any right with respect to, the
registration of Common Stock of the Company or any securities convertible into
or exercisable or exchangeable for Common Stock, or warrants or other rights to
purchase Common Stock.

 

The undersigned confirms that he, she or it understands that the Placement Agent
and the Company will rely upon the representations set forth in this agreement
in proceeding with the Offering.  This agreement shall be binding on the
undersigned and his, her or its respective successors, heirs, personal
representatives and assigns.  The undersigned agrees and consents to the entry
of stop transfer instructions with the Company’s transfer agent against the
transfer of Common Stock or securities convertible into or exchangeable or
exercisable for Common Stock held by the undersigned except in compliance with
this agreement.

 

This agreement shall terminate and the undersigned shall be released from the
undersigned’s obligations hereunder if the Company does not proceed with the
Offering with the Placement Agent and notifies the Placement Agent in writing of
the same.

 

 

Very truly yours,

 

 

 

 

 

 

 

Signature

 

 

 

 

 

Printed Name and Title (if applicable):

 

 

--------------------------------------------------------------------------------